Exhibit 10.1

 



EIGHTH AMENDMENT TO CONSOLIDATED PROMISSORY NOTE

 

THIS EIGHTH AMENDMENT TO CONSOLIDATED PROMISSORY NOTE (the “Eighth Amendment”)
is made and entered into as of the 12th day of January 2015 by Discovery Energy
Corp. a Nevada corporation f/k/a “Santos Resource Corp.” (herein called
“Maker”), and Liberty Petroleum Corporation, an Arizona corporation (herein
called “Payee”).

 

RECITALS:

 

WHEREAS, Maker executed in favor of Payee a Promissory Note (the “Note”) dated
September 26, 2013 for a principal amount of $542,294; and

 

WHEREAS, pursuant to the First Amendment on the Note, the principal amount was
to become due and payable on the 10th day of January 2014; and

 

WHEREAS, pursuant to the Second Amendment on the Note, the principal amount is
to become due and payable on the 10th day of March 2014; and

 

WHEREAS, pursuant to the Third Amendment on the Note, the principal amount is to
become due and payable on the 12th day of May 2014; and

 

WHEREAS, pursuant to the Fourth Amendment on the Note, the principal amount is
to become due and payable on the 11th day of July 2014; and

 

WHEREAS, pursuant to the Fifth Amendment on the Note, the principal amount is to
become due and payable on the 12th day of September 2014; and

 

WHEREAS, pursuant to the Sixth Amendment on the Note, the principal amount is to
become due and payable on the 12th day of November 2014; and

 

WHEREAS, pursuant to the Seveth Amendment on the Note, the principal amount is
to become due and payable on the 12th day of January 2015; and

 

WHEREAS, Maker wishes to receive an extension of the Note, and the Payee is
willing to so extend the Note; and

 

WHEREAS, the parties hereto desire to amend the Note upon the terms, provisions
and conditions set forth herein;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises herein, the parties
hereto hereby agree as follows (all undefined, capitalized terms used herein
shall have the meanings assigned to such term in the Note):

 

1.Amendment to the Note. In consideration of the mutual promises herein, the
Note shall be amended so that all outstanding principal of this Note
($542,294.00) and interest that has heretofore accrued or hereafter accrues, on
such Note shall become due and payable in a single balloon payment on the 2nd
day of March 2015, notwithstanding anything else provided for in the Note. If
pre-payments totaling TWO HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000) are made
prior to March 2, 2015, then the remaining principal balance of this Note with
all accrued but unpaid interest thereon shall then be due and payable in full on
or before April 21, 2015.

 



1

 

 

2.Miscellaneous. Except as otherwise expressly provided herein, the Note is not
amended, modified or affected by this Eighth Amendment. Except as expressly set
forth herein, all of the terms, conditions, covenants, representations,
warranties and all other provisions of the Note are herein ratified and
confirmed and shall remain in full force and effect. On and after the date on
which this Eighth Amendment becomes effective, the terms, “Note,” “herein,”
“hereunder” and terms of like import, when used herein or in the Note shall,
except where the context otherwise requires, refer to the Note, as amended by
this Eighth Amendment. This Eighth Amendment may be executed in counterparts,
and it shall not be necessary that the signatures of all parties hereto be
contained on any one counterpart hereof, each counterpart shall be deemed an
original but all of which together shall constitute one and the same instrument.
This Eighth Amendment shall be deemed fully executed and delivered when duly
signed by the signatories and delivered via “PDF” or facsimile transmission.

 

IN WHITNESS WHEREOF, the undersigned have set their hands hereunto as the first
date written above.

 

 

DISCOVERY ENERGY CORP., LIBERTY PETROLEUM CORPORATION, a Nevada corporation an
Arizona corporations             By: /s/ Keith J. McKenzie By: /s/ Lane Franks
Keith J. McKenzie, Lane Franks, Chief Executive Officer President

 



2

